Case 5:19-cv-00887-VAP-KK Document 32 Filed 09/18/19 Page 1 of 1 Page ID #:249

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                  CASE NUMBER:


 SHUANG YING NANCY ZHANG                                            5:19−cv−00887−VAP−KK
                                                  Plaintiff(s),

          v.
 A−Z REALTY AND INVESTMENT CORP., et al.
                                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                                Defendant(s).       ELECTRONICALLY FILED DOCUMENTS




 PLEASE TAKE NOTICE:

 The following problem(s) have been found with your electronically filed document:

 Date Filed:         9/17/2019
 Document Number(s):                 30
 Title of Document(s):              Answer
 ERROR(S) WITH DOCUMENT:

 Local Rule 7.1−1 No Notice of Interested Parties and/or no copies.




 Other:

 Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
 document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
 notice unless and until the Court directs you to do so.


                                                       Clerk, U.S. District Court

 Dated: September 18, 2019                             By: /s/ Benjamin Moss Benjamin_Moss@cacd.uscourts.gov
                                                          Deputy Clerk

 cc: Assigned District Judge and/or Magistrate Judge

     Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.



  G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
